Appeal by the defendant from three judgments of the County Court, Nassau County (Harrington, J.), all rendered December 7, 1982, convicting him of robbery in the first degree (15 counts), rape in the first degree (three counts), sodomy in the first degree, burglary in the first degree (three counts), assault in the second degree, and aggravated sexual abuse, under indictment No. 54697; attempted murder in the second degree (two counts), rape in the first degree, assault in the first degree (six counts), and robbery in the first degree (122 counts), under indictment No. 54775; and attempted murder in the second degree, robbery in the first degree (nine counts) and assault in the second degree, under indictment No. 54733, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Under the unusual circumstances of this case, it was not improper for the County Court, to accept the defendant’s pleas of guilty to a total of 166 felony counts, as set forth in three indictments, without requiring the defendant to give a factual allocution with respect to each count (see, People v Harris, 61 NY2d 9, 16-17).
In addition, the County Court did not abuse its discretion in denying the defendant’s motion to withdraw his guilty pleas prior to imposing sentence (see, People v Irizzary, 125 AD2d 589, lv denied 69 NY2d 829). Lawrence, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.